Citation Nr: 0009113	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  93-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim 
of entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for maxillary 
sinusitis with allergic rhinitis and sinus headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to April 1988.

This case was previously before the Board of Veterans' Appeals (Board) in 
June 1996, at which time it was, in part, remanded for additional 
development.  The case is now, once more, before the Board for appellate 
review.


REMAND

Currently of record is correspondence from the veteran in the form of a 
Department of Veterans Affairs (VA) Form 9 dated in October 1997.  On the 
VA Form 9, the veteran checked boxes indicating that he wished to have a 
hearing before a member of the Board at the Regional Office (RO) in Los 
Angeles, California.  While in March 1996, prior to the Board's remand, the 
veteran presented testimony before a member of the Board, it does not 
appear that he has been afforded an opportunity for another such hearing 
pursuant to his October 1997 request.  Moreover, since the time of the 
Board's June 1996 decision denying entitlement to service connection for 
tinnitus, the veteran has raised for consideration the issue of whether new 
and material evidence has been submitted sufficient to reopen the veteran's 
previously-denied claim.

In light of the aforementioned, and in accordance with the statutory duty 
to assist the appellant in the development of evidence pertinent to his 
claim, the case is, once again, REMANDED to the RO for the following 
action:

The RO should take appropriate action to schedule the 
appellant for an additional hearing at the Los Angeles, 
California RO before a member of the Board.  A copy of 
the notice to the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for further appellate 
consideration.  By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action until he is so 
notified.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


